DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
---Claims 1-4, 9, 14-18 and 20-21 are pending. Claims 5-8, 10-13 and 19 were withdrawn. 
--- Claims 1-4, 9, 14-18 and 20-21 are rejected herein. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.



Claim 18 recited is ambiguously constructed and indeterminated in scope because they purport to claim both apparatus and method in a single claim. (See claims 18 set forth as being dependent upon apparatus claim 1). In other words, Claim 18 recites method limitation in an apparatus claim. This was held to be indefinite because it is unclear whether infringement exists when the device is made, or when the device is being operated in the proscribed manner. See Ex parte Lyell (BdPat App&lnt) 17 USPQ2d 1548 and IPXL Holdings, LLC v. Amazon.com, Inc., 05-1009, -1487 (Fed.
Cir. 11/21/2005)

Claim Rejections - 35 USC §103

Claim 1-4, 9, 14-18 and 20 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over US 5,659,652 to D’Entremont.

Regarding claim 1, D’Entremont’652 discloses a support system for rapis assembly of component infrastructures, comprising: at least one connector (20/25) (Fig. 5A, 5B); and



D’Entremont is silient each said at least one connector having electronic interfaces at the respective ends thereof. But D’Entremont discloses that “ tube/rod 25 may also serve as electronic conduit. Likewise, the blocks/base 2 are also capable of supporting electrical wires for electrical application, or optical fibers in data communication context” (col. 5, lines 19-22). Thus It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to make least one connector having electronic interfaces at the respective ends thereof in view of the disclosure of D’Etremont. The motivation for doing so would be to serve or support for electrical applications.


Regarding claim 2, D'Entremont ‘652 as modified discloses wherein said integrated conduit pathway is selected from the group consisting of electronic signals, power and combinations thereof (Col.5 Ins.19).



Regarding claim 4, D'Entremont ‘642 as modified discloses wherein said at least one connectors 20/25 has an electronic interface (interface defined as an end of rod 20 or tube 25, Figs. 5A and 5B; Rigid frame members are constructed by inserting the ends of two rods 20 into opposing through-holes 10 of each block 2, Col.5 Ins.26-28) configured to engage a respective supporting block, forming, upon conjoinment, said electronic conduit pathway therebetween (Col.5 Ins.19-22).

Regarding claim 9, D’Entremont’642 as modified discloses wherein said at least one peg (323/325) comprises a peg electronic conduit pathway therethrough, said at least one peg, upon conjoining with said at least one connector at one end thereof, linking with connector pathways threrethrough, forming said electronic conduit pathway.

Regarding claim 14, D'Entremont ‘652 as modified discloses wherein said supporting base (2) has a plurality of pegs (823,/325) extending therefrom, each said

peg configured to receive a respective connector, forming a respective electronic conduit pathways.



Regarding claim 16, D'Entremont ‘652 as modified discloses wherein said connectors and at least one base are manufactured by an additive manufacturing technique (col. 1, lines 19-22; col. 2, lines 19-27; and col. 6, lines 5-19, as best understood).

Regarding claim 17, D'Entremont ‘652 as modified discloses wherein said connectors 20/25 and said at least one base 2 are scalable (Col.6 Ins.5-19).

Regarding claim 18, as best understood, D'Entremont ‘652 as modified discloses a product corresponding to a scalable configuration (col. 3, 57, for example).

Regarding claim 20, D'Entremont ‘652 as modified discloses wherein a plurality of conduit pathways are formed with the conjoinment of said connectors 20/25 to said at least one base 2 (Col.3 Ins.48-50 and Col.5 Ins.19-22).
Regarding claim 21, D’Entremont’652 a smodified also discloses wherein said additive technique manufacturing technique comprises 3D printing (col.1, lines 10-50, for example).

Response to Arguments

Applicant's arguments with respect to claims 16 and 18 with an amendment have been considered but they are still rejected under 112 2nd paragraph as pointed out in this office action. 
Applicant’s arguments with respect to the 112 first paragraph have been considered and acceptable therefore the rejections are withdrawn.
Applicant’s arguments with respect to the rejection under 103 as being unpatentable over US 5,659,652 to D’Entremont has been considered but they are not persuasive in view of D’Entremont’s disclosure as pointed out in this office action. The rejection therefore still stands.

Conclusion.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632